FULL TEXT.
BY THE COURT.
The plaintiff in error was arrested and convicted before J. R. Holcomb, Justice of the Peace of Clinton Township, Franklin County, Ohio. Error was prosecuted to the Court of Common Pleas where the judgment of the Magistrate’s Court was affirmed. Error is now prosecuted to this court. The evidence shows that the liquor in question was deposited by one Charles Green in the room of the plaintiff in error which was a part of the residence of her mother and step-father. The plaintiff in error denies that she had any knowledge of the contents of the hag in which the gin was found;- that Green was a friend of her stepfather, and an acquaintance of her’s, and asked the privilege of depositing this hag in her room for a short while. The only evidence in opposition to her denial is the circumstances of the case. We have carefully considered all the evidence and are of the opinion that under the circumstances of the case the evidence was not sufficient to find the plaintiff in error guilty beyond a reasonable doubt and that the judgment of the magistrate should he reversed for that reason. It may he added in respect to the case of Ed Turney, Plaintiff in error, v. State of Ohio, decided by the Supreme Court of the United States that the question as to the magistrate’s jurisdiction was not raised in the Magistrate’s Court here, nor was it raised or argued before this court. Consequently we express no opinion as to the effect of said decision in the Tumey case with reference to further proceedings before the magistrate.
Judge reversed and cause remanded to the magistrate for further proceedings.
(Ferneding, Kunkle and Allread, JJ., concurring.)